DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received on 11/03/2020 for application number 16/787857.  Claims 1-2, 4-12, and 14-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
In view of Applicant’s amendments, the objection to claims 1, 6, 11, and 16 with respect to the selective language has been withdrawn.
Applicant's arguments with respect to claim 1, have been considered but are not persuasive because the arguments do not apply to the newly cited Dankers et al. (US 20140077963 A1) reference being used in the current rejection.
Claim 11 recites similar limitations to those recited in claim 1 and remains rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2, 4-10, 12, and 14-20 remain rejected at least based on their dependence from independent claims 1 and 11.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities.
Claims 1 and 11 recite “the function of depth in form of a planned usage line graph” which appears to include a typo and has been interpreted as “the function of depth in --a-- form of a planned usage line graph”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 20030015351 A1) in view of Dankers et al. (US 20140077963 A1).

As to claim 1, Goldman discloses a system for monitoring tool usage [para 0028, 0045, system to monitor equipment performance], the system comprising:
one or more physical processors configured by machine-readable instructions [para 0030, computer controller executes computer program] to:
obtain planned usage information for a tool [para 0033, 0035, system receives predicted performance for drilling system], the planned usage information defining one or more planned values of a set of operating parameters for the tool as a function of depth [para 0033, 0035, predicted drilling performance includes predicted drilling mechanics measurements (read: one or more planned values) compared to formation depth (see depth at Fig. 4, para 0093-0093, Table), where mechanics include equipment operating parameters], the one or more planned values including a first planned value of a first operating [para 0035, 0121, receive predicted drill mechanic measurements, note measurements include values for comparison with actual measurements (also predicted measurement data ranges at Fig. 4C, para 0091)];
obtain usage information for the tool [para 0036, obtain actual performance for drilling system], the usage information defining one or more usage values of the set of operating parameters for the tool as the function of depth [para 0033, 0036, actual drilling mechanics include drilling mechanics measurements compared to formation depth (see depth at Fig. 4, para 0093-0093, Table), where mechanics include equipment operating parameters], the one or more usage values including a first usage value of the first operating parameter for the tool [para 0036, 0121, take actual drill mechanic measurements, note measurements include values for comparison with predicted measurements]; and
effectuate presentation of a graphical user interface on a display [Fig. 5, para 0028, 0125-0126, display data plots to user], the graphical user interface providing visualization of comparison between the one or more planned values and the one or more usage values [Fig. 5, para 0037, 0125, display plots for visually comparing predicted and actual performance, where performance includes operating parameter measurements], wherein the graphical user interface includes:
a planned usage region providing visualization of the one or more planned values of the set of operating parameters for the tool as the function of depth in form of a planned usage line graph within the planned usage region [Fig. 5, para 0125-0126, display includes region displaying predicted operating parameters measurements for drilling system compared to formation depth (see depth at Fig. 4, para 0093-0093)]; and
a usage region providing visualization of the one or more usage values of the set of operating parameters for the tool as the function of depth in form of a first usage line graph within the usage region [Fig. 5, para 0125-0126, display includes region displaying actual operating parameter measurements for drilling system compared to formation depth (see depth at Fig. 4, para 0093-0093)];
a compliance section [para 0147-0149, display includes indicators representing whether or not drilling performance is on course], the compliance section providing visualization of whether at least one of the one or more usage values complies with a corresponding one of the one or more planned values [para 0147-0149, displayed indicators represent whether or not actual parameter performance is within a differential amount (read: complies) of predicted parameter performance].
However, Goldman does not specifically disclose wherein the planned usage region or the usage region includes a compliance section, the compliance section providing visualization of whether at least one of the one or more usage values complies with a corresponding one of the one or more planned values in form of a colored bar that extends along a direction representing depth, the colored bar having sections of different color based on whether or not a corresponding usage value complies with a corresponding planned value such that the colored bar includes a section of: a first color based on the first usage value complying with the first planned value of the first operating parameter for the tool; and a second color based on the first usage value not complying with the first planned value of the first operating parameter for the tool, the second color different from the first color.
Dankers discloses wherein [Fig. 4, para 0040-0041, 0043, 0046-0047, display (read: usage region, where display shows collected data) includes alarm display (read: compliance section), note the strikethrough indicates non-selected alternatives], the compliance section providing visualization of whether at least one of … one or more usage values complies with a corresponding one of … one or more planned values in form of a colored bar that extends along a direction representing depth [Fig. 4, para 0043-0044, 0046-0047, alarm display shows color indications where collected operation parameters (read: usage values) fall outside alarm operating limits (read: planned value) at different depths (see bar along depth of well path in Figure 4)], the colored bar having sections of different color based on whether or not a corresponding usage value complies with a [Fig. 4, para 0043-0044, 0046-0047, display each depth interval along depth alarm with alarm indication color based on collected parameter outside of alarm limits] such that the colored bar includes a section of:
a first color based on [a] first usage value complying with [a] first planned value of [a] first operating parameter for the tool [Fig. 4, para 0043-0044, 0046-0047, alarm display includes white depth interval indicating collected data is within alarm limits]; and
a second color based on the first usage value not complying with the first planned value of the first operating parameter for the tool, the second color different from the first color [Fig. 4, para 0043-0044, 0046-0047, alarm display includes red depth interval indicating collected data is outside alarm limits].
Goldman and Dankers are analogous art to the claimed invention because they are from a similar field of endeavor of well drilling systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical use interface as disclosed by Goldman with including a compliance region in the form of a colored bar as disclosed by Dankers with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Goldman as described above to allow a user to help in real-time systems to identify root causes for drilling events or to take preemptive actions [Dankers, para 0050].

As to claim 2, Goldman discloses the system of claim 1, wherein the first planned value of the first operating parameter for the tool includes a range of values, the range of values defined by a minimum value and a maximum value of the first operating parameter for the tool [Fig. 4C, para 0091, 0107, predicted operating parameters for drilling equipment expressed as a range of units, note a range includes minimum and maximum values].

As to claim 6, Goldman discloses the system of claim 1, wherein:
the tool includes a drill bit [Fig. 1, para 0023, system includes drill bit]
the graphical user interface further includes a summary region [para 0147-0149, display includes alarm indicators], the summary region providing summaries of compliance of the at least one of the one or more usage values with the corresponding one of the one or more planned values [para 0147-0149, display provides indicators representing when actual parameters differ from predicted parameters by a differential amount (read: compliance)] for [Fig. 5, para 0123-0126, display allows for visual comparison of actual and predicted parameters for given rock formation (read: one rock section, note broadest reasonable interpretation of section includes any distinct part including a given rock formation)].

As to claim 7, Goldman discloses the system of claim 6, wherein
at least one of the one or more rock sections include multiple rock formations [Fig. 5, para 0125-0126, given rock formation includes multiple rock depths (read: formation, note broadest reasonable interpretation of formation includes anything that is formed including rocks formed at specific depths)], and
the graphical user interface further includes formation indicators for different rock formations [Fig. 5, para 0125-0126, display includes plot includes parameters for rock formation at different depths].

As to claim 9, Goldman discloses the system of claim 1, wherein the planned usage region further provides the visualization of the one or more usage values of the set of operating parameters for the tool as the function of depth in form of a second usage line graph within the planned usage region [Fig. 5, para 0037, 0126, display line representing actual performance within display area including predicted operating parameters measurements for drilling system (read: planned usage region), note the broadest reasonable interpretation of "second usage line graph" does not preclude the claimed second usage line graph from being the same as the claimed first usage line graph], wherein the second usage line graph within the planned usage region is overlaid onto the planned usage line graph [Fig. 5, para 0037, 0126, display line representing actual performance overlaid line representing predicted performance] while the first [Fig. 5, para 0037, 0126, display line representing actual performance within display area (read: usage region) with predicted operating parameters measurements, note broadest reasonable interpretation of "presented separately" includes a distinctive presentation and includes any display where an actual performance line may be visually determined from a predicted performance line].

As to claim 11, Goldman and Dankers, combined at least for the reasons above, Goldman discloses a method for monitoring tool usage [para 0028, 0045, system to monitor equipment performance], the method comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claims 12, 16-17, and 19, Goldman and Dankers, combined at least for the reasons above, discloses the method of claim 11 comprising limitations substantially similar to those recited in claims 2, 6-7, and 9, respectively, and are rejected under similar rationale.

Claims 4-5, 8, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Dankers as applied to claims 1 and 10 above, and further in view of Hildebrand et al. (US 20150330204 A1).

As to claim 4, Goldman discloses the system of claim 1, wherein the graphical user interface further includes a … region, the … region including presentation of … the one or more planned values [Fig. 5, para 0125-0126, display includes region displaying predicted operating parameters measurements].
However, Goldman and Dankers do not specifically disclose a comment region, the comment region including presentation of one or more reasons for why at least one of the one or more planned values were selected for planned usage of the tool to enable a user of the tool to determine whether to deviate from the at least one of the one or more planned values during usage of the tool.
[Figs. 9, para 0042, display includes text communicating optimized operating parameter (read: one or more planned values) as selected for optimal performance of drill (read: planned tool usage, see 85% motor capacity in Fig. 9)] to enable a user of the tool to determine whether to deviate from the at least one of the one or more planned values during usage of the tool [Examiner notes the limitation "to enable a user of the tool to determine whether to deviate from the at least one of the one or more planned values during usage of the tool" is not being given patentable weight as the term "to enable" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "comment region including presentation of one or reasons" as recited in the claim (see MPEP 2111.04)].
Goldman, Dankers, and Hildebrand are analogous art to the claimed invention because they are from a similar field of endeavor of well drilling systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the region as disclosed by Goldman and Dankers with the comment region as disclosed by Hildebrand with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Goldman and Dankers as described above to assist in more efficiently constructing a well [Hildebrand, para 0005].

As to claim 5, Goldman discloses the system of claim 4, wherein: the one or more planned values are selected based on forecasted trends and expectations of a drilling operation [para 0122-0123, 0126, interface displays predicted parameters, note predicted parameter measurements are generated by the prediction model (read: forecasted trends and expectations)].
However, Goldman and Dankers do not specifically disclose the comment region further includes presentation of one or more actions to be executed during the usage of the tool based on one or more deviations from the forecasted trends and expectations 
Hildebrand discloses the comment region further includes presentation of one or more actions to be executed during the usage of the tool based on one or more deviations from [] forecasted trends and expectations of the drilling operation [Figs. 10-11, para 0042-0045, display communicates actions during operation of drilling unit (read: usage of the tool) when detecting adverse well condition of actual drilling performance outside planned drilling performance] such that the comment region provides information [para 0042-0044, display communicates actions suggested to correct well operation during detected adverse well conditions] on how to deviate from the one or more planned values in response to the one or more deviations from the forecasted trends and expectations of the drilling operation [Examiner also notes that the limitation "information on how to deviate from the one or more planned values" describes nonfunctional descriptive material and does not carry patentable weight as the functionality of the comment region is not affected by the provided information (see MPEP 2111.05(I))].
Goldman, Dankers, and Hildebrand are analogous art to the claimed invention because they are from a similar field of endeavor of well drilling systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the region as disclosed by Goldman and Dankers with the comment region as disclosed by Hildebrand with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Goldman and Dankers as described above to assist in more efficiently constructing a well [Hildebrand, para 0005].

As to claim 8, Goldman discloses the system of claim 1, wherein the one or more physical processors are further configured by the machine-readable instructions to: responsive to the first usage value not complying with the first planned value of the first operating parameter for the tool, prompt… for deviation of the first usage value from [para 0147-0148, display alarm indicator when actual parameter during operation differs from predicted parameter by more than a differential amount].
However, Goldman and Dankers do not specifically disclose prompting a user of the tool to input one or more reasons for deviation.
Hildebrand discloses prompting a user of the tool to input one or more reasons for deviation [Figs. 4-5, para 0038-0039, engineer (read: user of the tool, note broadest reasonable interpretation of the term "of" includes a belonging or possessive relationship and includes a wellbore engineer who facilitates operating drilling equipment) communicates accepted defined risk for changed procedure for operating drilling equipment].
Goldman, Dankers, and Hildebrand are analogous art to the claimed invention because they are from a similar field of endeavor of well drilling systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the prompt as disclosed by Goldman and Dankers with the prompt as disclosed by Hildebrand with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Goldman and Dankers as described above to assist in more efficiently constructing a well [Hildebrand, para 0005].

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman and Dankers as applied to claims 1 and 10 above, and further in view of Benson et al. (US 20150275646 A1).

As to claim 10, Goldman discloses the system of claim 1, wherein the graphical user interface further includes a … visual feature based on the first usage value not complying with the first planned value of the first operating parameter for the tool [para 0147-0148, display includes visual indicator when actual parameter performance differs from predicted parameter performance by an unacceptable amount].
However, Goldman and Dankers do not specifically disclose a flashing visual feature.
[para 0055, flash displayed indicator as an alert].
Goldman, Dankers, and Benson are analogous art to the claimed invention because they are from a similar field of endeavor of well drilling systems.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual feature as disclosed by Goldman and Dankers with the flashing visual feature as disclosed by Benson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Goldman and Dankers as described above to identify potential issues that are occurring before they become more serious and more costly to repair [Benson, para 0170].

As to claim 20, Goldman, Dankers, and Benson, combined at least for the reasons above, discloses the method of claim 11 comprising limitations substantially similar to those recited in claim 10 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abbassian et al. (US 20140246238 A1) generally discloses modifying user interface for well site operations.
Abbassian et al. (US 20150029034 A1) and Johnston. (US 20130144531 A1) disclose separate current and historical usage columns.
Israel et al. (US 20160053603 A1) discloses colored bars and current values overlaid historical ones.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LINDA HUYNH/Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145